Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. In our opinion, the court erroneously charged the jury with reference to the signs upon the stanchions forming the isle of safety. Defendant’s chauffeur and the witness Deleuil both testified that the defendant’s truck was going straight across Eastern parkway into Sterling place on the north. If so, it was plainly the duty of the driver of the truck to keep to the right of the stanchions whether the signs upon them were “ Safety Zone ” or “ Keep to the Right.” (Code of Ordinances of the City of New York [1927], Traffic Regulations, § 11, subd. 1.) Even if defendant’s driver intended to make a left turn from Sterling place into Eastern parkway, it would be his duty to make the turn beyond the center point of intersection (Code of Ordinances of the City of New York [1927], Traffic Regulations, § 11, subd. 6), and this he was not doing at the time the accident occurred. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.